EXHIBIT (p)(3) Fox Asset Management LLC Code of Ethics & Business Conduct Revised: December 2, 2009 Internal Use Only Fox Asset Management LLC Code of Ethics and Business Conduct Fox Asset Management LLC Code of Ethics and Business Conduct Fox Asset Management LLC (Fox) desires to be a responsible member of the various communities in which it does business and to assure the welfare of those dependent upon the continuation of the firms good health, namely its stakeholders, employees, customers and suppliers. It is the policy of Fox to comply with all laws and to conduct its business in keeping with the highest moral, legal, ethical and financial reporting standards. Fox welcomes and appreciates the efforts of employees who communicate violations or suspected violations of its Code of Ethics & Business Conduct (Code), and will not tolerate any form of retaliation against individuals who in good faith report possible misconduct even if, upon investigation, their suspicions prove to be unwarranted. To facilitate its compliance efforts, Fox has established a Business Conduct and Ethics Committee (Ethics Committee) consisting of the senior business management staff. All officers and managers of Fox are responsible for communicating and implementing these policies within their specific areas of supervisory responsibility. Of course, no code of ethics or conduct can replace the thoughtful behavior of an ethical director, officer or employee, and Fox relies upon each individual within the organization to act with integrity, to use good judgment and to act appropriately in any given situation. Nevertheless, we believe that this Code can help focus the organization on areas of ethical risk, provide guidance to our personnel to help them to recognize and deal with ethical issues and help to foster a culture of honesty and accountability. We encourage management and each other employee to review this Code carefully, ask any questions regarding the policies and procedures embodied in this Code to ensure that everyone understands each such policy and procedure and the overall intent of the Code, and make every effort to remain in full compliance with both the letter and spirit of this Code. Without limiting the generality of the above, the following presents Foxs policy on specific topics concerning business ethics and legal compliance as they apply to all Fox partners, officers, directors, Associates, or other persons occupying a similar status or who provides investment advice and is under the supervision of Fox (herein referred to as  Associates
